EXHIBIT 10.2

MB FINANCIAL, INC.

1997 OMNIBUS INCENTIVE PLAN

DIRECTOR NON-QUALIFIED STOCK OPTION AGREEMENT

NQSO NO. ________

         This option is granted as of _________ by MB Financial, Inc. (the
"Company") to _____________________ (the "Optionee"), in accordance with the
following terms and conditions:

         1. Option Grant and Exercise Period. The Company hereby grants to the
Optionee an Option (the "Option") to purchase, pursuant to the MB Financial,
Inc. 1997 Omnibus Incentive Plan, as the same may from time to time be amended
(the "Plan"), and upon the terms and conditions therein and hereinafter set
forth, an aggregate of __________ shares (the "Option Shares") of the Common
Stock, par value $.01 per share ("Common Stock"), of the Company at the price
(the "Exercise Price") of $________ per share. A copy of the Plan, as currently
in effect, is incorporated herein by reference, and either is attached hereto or
has been delivered previously to the Optionee. Capitalized terms used but not
otherwise defined in this Agreement shall have the meanings ascribed to them in
the Plan.

         Except as set forth in Section 5 below with respect to the death of the
Optionee, this Option shall be exercisable only during the period (the "Exercise
Period") commencing on _________ and ending at 5:00 p.m., Chicago, Illinois
time, on the date five years after the date of grant of this Option, such later
time and date being hereinafter referred to as the "Expiration Date." This
Option is 100% vested.

         During the Exercise Period, this Option shall be exercisable in whole
at any time or in part from time to time subject to the provisions of this
Agreement.

         2. Method of Exercise of This Option. This Option may be exercised
during the Exercise Period by providing written notice to the Chief Financial
Officer of the Company specifying the number of Option Shares to be purchased.
The notice must be in the form prescribed by Section 6.6 of the Plan. The date
of exercise is the date on which such notice is received by the Company. Such
notice must be accompanied by payment in full of the aggregate Exercise Price
for the Option Shares to be purchased upon such exercise. Payment shall be made
either (i) in cash or its equivalent, (ii) by tendering previously acquired
shares of Common Stock having an aggregate Fair Market Value as of the date of
exercise equal to the aggregate Exercise Price, or (iii) a combination of (i)
and (ii). In addition, the Company may establish a cashless exercise program in
accordance with Federal Reserve Board Regulation G. Promptly after such payment,
subject to Section 3 below, the Company shall issue and deliver to the Optionee
or other person exercising this Option (to whom this Option may have been
transferred pursuant to Section 4 of this Agreement) a certificate or
certificates representing the shares of Common Stock so purchased, registered in
the name of the Optionee (or such other person), or, upon request, in the name
of the Optionee (or such other person) and in the name of another jointly with
right of survivorship.




NQSO-1 Next Page




         3. Delivery and Registration of Shares of Common Stock. The Company's
obligation to deliver shares of Common Stock hereunder shall, if the Committee
so requests, be conditioned upon the receipt of a representation as to the
investment intention of the Optionee or any other person to whom such shares are
to be delivered, in such form as the Committee shall determine to be necessary
or advisable to comply with the provisions of the Securities Act of 1933, as
amended (the "Securities Act"), or any other Federal, state or local securities
law or regulation. In requesting any such representation, it may be provided
that such representation requirement shall become inoperative upon a
registration of such shares or other action eliminating the necessity of such
representation under the Securities Act or other securities law or regulation.
The Company shall not be required to deliver any shares upon exercise of this
Option prior to (i) the admission of such shares to listing on any stock
exchange or system on which the shares of Common Stock may then be listed, and
(ii) the completion of such registration or other qualification of such shares
under any state or Federal law, rule or regulation, as the Committee shall
determine to be necessary or advisable.

         4. Transferability of This Option. This Option may not be assigned,
encumbered, or transferred except, (i) in the event of the death of the
Optionee, by will or the laws of descent and distribution to the extent provided
in Section 5 below, (ii) pursuant to a qualified domestic relations order (a
"QDRO") as defined in the Internal Revenue Code of 1986, as amended (the "Code")
or Title I of the Employee Retirement Income Security Act of 1974, as amended
("ERISA") or the rules thereunder or (iii) by the Optionee, by gift to any
member of the Optionee's "immediate family" (as such term is defined in the Plan
as in effect on the date of the grant of this Option) or to a trust for the
benefit of one or more of such immediate family members. This Option is
exercisable during the Optionee's lifetime only by the Optionee unless this
Option is transferred as permitted by this Section 4.

         In the event this Option is transferred as permitted by this Section 4,
the person to whom this Option has been transferred (a "Transferee")may exercise
this Option to the extent this Option would have been exercisable by the
Optionee if the Option were not so transferred. The provisions of this Option
shall be binding upon, inure to the benefit of and be enforceable by the parties
hereto, the successors and assigns of the Company and any Transferee.

         5. Termination of Service or Death of the Optionee. Except as
hereinafter provided in this Section 5 and notwithstanding any other provision
of this Option to the contrary, this Option shall not be exercisable unless the
Optionee, at the time he or any Transferee exercises this Option, is then
serving as a Director.

         If the Optionee ceases service as a Director for any reason other than
for Cause, the Optionee or any Transferee may, but only within the one year
period following such cessation of service and in no event after the Expiration
Date, exercise this Option to the extent the Optionee or Transferee was entitled
to exercise this Option on the date of his cessation of service as a Director.
If the Optionee is terminated for Cause, all rights under this Option shall
expire immediately upon the giving to the Optionee of notice of such
termination.




NQSO-2 Next Page




         In the event of the death of the Optionee during the one year exercise
period referred to in the immediately preceding paragraph, the person to whom
the Option has been transferred pursuant to Section 4 of this Agreement (whether
(i) by will or the laws of descent and distribution, if this Option was not
transferred by the Optionee prior to the Optionee's death, (ii) pursuant to a
QDRO, during the Optionee's lifetime, or (iii) by gift, during the Optionee's
lifetime) may, but only to the extent the Optionee or such Transferee was
entitled to exercise this Option immediately prior to the Optionee's death,
exercise this Option at any time within one year following the death of the
Optionee.

         6. Adjustments for Changes in Capitalization of the Company. In the
event of any merger, reorganization, consolidation, recapitalization,
separation, liquidation, stock dividend, split up, share combination or other
change in the corporate structure of the Company affecting the shares, an
adjustment shall be made in the number and class of shares which may be
delivered under the Plan, and in the number and class of and/or price of shares
covered by this Option as may be determined to be appropriate and equitable by
the Committee, in its sole discretion, to prevent dilution or enlargement of
rights; and provided that the number of shares subject to this Option shall
always be a whole number.

         7. Effect of Change in Control. Upon a "Change in Control" (as defined
in the Plan as in effect on the date of the grant of this Option) this Option
shall (to the extent it is not then exercisable) become exercisable in full;
provided, however, that the provisions of this Section 7 shall not be deemed to
cause this Option to be exercisable to the extent it has previously been
exercised or otherwise terminated.

         8. Shareholder Rights Not Granted by This Option. The Optionee is not
entitled by virtue hereof to any rights of a shareholder of the Company or to
notice of meetings of shareholders or to notice of any other proceedings of the
Company.

         9. Withholding Tax. The Company shall have the power and the right to
deduct or withhold, or require the Optionee to remit to the Company, an amount
sufficient to satisfy Federal, state and local taxes (including the Optionee's
FICA obligation) required by law to be withheld with respect to any grant,
exercise, or payment made under or as a result of this Plan.

         10. Notices. All notices hereunder to the Company shall be delivered or
mailed to it addressed to the Secretary of MB Financial, Inc., 6111 North River
Road, Rosemont, Illinois 60018. Any notices hereunder to the Optionee shall be
delivered personally or mailed to the Optionee's address noted below. Such
addresses for the service of notices may be changed at any time provided written
notice of the change is furnished in advance to the Company or to the Optionee,
as the case may be.

         11. Plan and Plan Interpretations as Controlling. This Option and the
terms and conditions herein set forth are subject in all respects to the terms
and conditions of the Plan, which are controlling. All determinations and
interpretations of the Committee shall be binding and conclusive upon the
Optionee, Transferee or his legal representatives with regard to any question
arising hereunder or under the Plan.




NQSO-3 Next Page




         12. Optionee Service. Nothing in this Option shall limit the right of
the Company or any of its Affiliates to terminate the Optionee's service as a
Director, officer or employee, or otherwise impose upon the Company or any of
its Affiliates any obligation to employ or accept the services of the Optionee.

         13. Optionee Acceptance. The Optionee shall signify his acceptance of
the terms and conditions of this Option by signing in the space provided below
and returning a signed copy hereof to the Company at the address set forth in
Section 10 above.

         IN WITNESS WHEREOF, the parties hereto have caused this DIRECTOR
NON-QUALIFIED STOCK OPTION AGREEMENT to be executed as of the date first above
written.

MB FINANCIAL, INC.





--------------------------------------------------------------------------------

Mitchell Feiger
President and Chief Executive Officer

Attested By: ACCEPTED:




--------------------------------------------------------------------------------

Doria L. Koros
Corporate Secretary  

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

(Street Address)




--------------------------------------------------------------------------------

(City, State and Zip Code)




NQSO-4 Next Page


